DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 12/02/2021. No claims are amended. Claims 1-15 remain pending in the application.
	
Response to Arguments
The Applicant argues (see page 9) that Kho is completely silent as to any calculation of a "data-unit-value for a data unit," much less a calculation "according to a predetermined function of one or more field-values stored in one or more of the fields in the data unit". There is simply no data-unit-value calculation in Kho.
In response to the Applicant’s argument, the Examiner respectfully disagrees. First, the terms “data-unit-value” and “data units” are not defined in the claim or specification. Furthermore, the term “function” is not defined. The claim also fails to clarify what “data-unit-value” and “data units” represent.
Second, Kho teaches computing a difference between captured data and corresponding data in FIFO. Processor 100 determines 219 whether the difference is significant, preferably according to preselected tuning parameters. Note that when such difference is or approaches zero. If processor 100 decides YES in step 219, that 
Thus, under the broadest reasonable interpretation, Kho teaches “calculating a data-unit-value (difference) for each of the plurality of data units (data units in FIFO and data units in the captured data), the data-unit-value (difference) for a data unit (FIFO data unit) being calculated according to a predetermined function (difference function) of one or more field-values (value of data/packet in FIFO) stored in one or more of the fields in the data unit (field/index in FIFO)." (Kho, see figs. 3A-4B; see col. 4, lines 51-67; see col. 5, lines 25-52).

The Applicant argues (see page 9) that Kho does not teach "identifying a first data unit and a second data unit from the plurality of data units as being similar according to predetermined criteria in dependence on a comparison of respective data-unit-values, the second data unit having at least one field-value stored in at least one field which differs from a corresponding field-value stored in at least one corresponding field of the first data unit." 
In response, the Examiner respectfully disagrees. As mentioned above, the claim does not specify what the terms are in the claim. The claim provides no indications as to what the data units are or what they represent. The claim also fails to clarify what the term “criteria” is. Therefore, under the broadest reasonable interpretation, Kho teaches "identifying a first data unit (a captured data unit) and a second data unit (a data unit from FIFO) from the plurality of data units (data units in FIFO and data units in the captured data) as being similar (difference significant) according to predetermined criteria (whether the difference is significant) in dependence on a comparison (comparing the difference to determine if the difference is significant or not) of respective data-unit-values (difference values), the second data unit (a data unit from FIFO) having at least one field-value (value of data unit from FIFO) stored in at least one field (one index/slot of FIFO) which differs from a corresponding field-value (captured data value) stored in at least one corresponding field of the first data unit (captured data unit)." (Kho, see figs. 3A-4B; see col. 4, lines 51-67; see col. 5, lines 25-52).

The Applicant argues (see page 10) that Kho does not teach "in response to such an identification, creating a third data unit comprising at least one field containing a field-value indicative of the first data unit and at least one field containing an indication of the at least one field-value which differs from the corresponding field-value stored in the corresponding field of the first data unit." Specifically, the Applicant argues that such "difference data" is not "at least one field containing an indication of the at least one field-value which differs from the corresponding field-value stored in the corresponding field of the first data unit"
In response, the Examiner respectfully disagrees. As mentioned above, the claim recites broad or generic language. The “difference data” clearly indicates that there is a difference between the field-value of the FIFO (the least one field value) and the corresponding field-value of the captured data unit (field-value stored in the first data 
Thus, Kho teaches "in response to such an identification, creating a third data unit (Fill Packet/Put Data into Front of FIFO) comprising at least one field containing a field-value indicative of the first data unit (filled data/ filled FIFO index/Difference Data) and at least one field containing an indication (difference data) of the at least one field-value (value of data unit from FIFO)  which differs from the corresponding field-value (captured data value)  stored in the corresponding field of the first data unit (captured data unit)." (Kho, see figs. 3A-4B; see col. 4, lines 51-67; see col. 5, lines 25-52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (U.S. PGPub 2011/0125898) in view of Kho (U.S. Patent No. 6041351).

Regarding claims 1, 13 and 15, Hassan teaches A method of processing local area network diagnostic data obtained in respect of a local area network, the local area network having at least one user-device located therein operable to communicate via a local area network gateway device with one or more remote devices in a communications network outside the local area network, (Hassan, see figs. 1-3b; see paragraph 0020 where home router 102 serves as a gateway to the service provider network 106 for other devices 114 of the home network 104…; see paragraph 0017 where devices being managed belong to a local or personal network (hereinafter "home network") and are managed through a router of that home network...)
the local area network diagnostic data comprising a plurality of data units carrying data relating to performance characteristics of the local area network, (Hassan, see fig. 7; see paragraph 0039 where The status report includes performance metrics associated with the home router 102, with devices 114, and with other aspects of the home network 104. The schema includes information associated with configurations and versions of various modules and processes of the home router 102 and devices 114. The status reports and schemas may be created on a pre-determined basis, such as every n time units by module(s) of the home router 102 and/or devices 114...)

However, Hassan does not explicitly teach calculating a data-unit-value for each of the plurality of data units, the data-unit-value for a data unit being calculated according to a predetermined function of one or more field-values stored in one or more of the fields in the data unit;
identifying a first data unit and a second data unit from the plurality of data units as being similar according to predetermined criteria in dependence on a comparison of respective data-unit-values,
the second data unit having at least one field-value stored in at least one field which differs from a corresponding field-value stored in at least one corresponding field of the first data unit;
in response to such an identification, creating a third data unit comprising at least one field containing a field-value indicative of the first data unit and at least one field containing an indication of the at least one field-value which differs from the corresponding field-value stored in the corresponding field of the first data unit; and

Kho teaches calculating a data-unit-value for each of the plurality of data units, the data-unit-value for a data unit being calculated according to a predetermined function of one or more field-values stored in one or more of the fields in the data unit; (Kho, see figs. 3A-4B; see col. 4, lines 51-67 where computes 218 a difference between captured data and corresponding data in FIFO. Processor 100 determines 219 whether the difference is significant, preferably according to preselected tuning parameters. Note that when such difference is or approaches 60 zero, this embodiment becomes more similar to prior embodiments described above. If processor 100 decides YES in step 219, that significant data difference, then packet is filled 220 with data. Otherwise, if processor 100 decides NO in step 219, that insignificant data difference, then 65 packet is filled 221 with FIFO index and difference data. Packet processing performance is improved by flushing from FIFO non-relevant data before relevant data)
identifying a first data unit and a second data unit from the plurality of data units as being similar according to predetermined criteria in dependence on a comparison of respective data-unit-values, (Kho, see figs. 3A-4B; see col. 4, lines 51-67 where computes 218 a difference between captured data and corresponding data in FIFO. Processor 100 determines 219 whether the difference is significant, preferably according to preselected tuning parameters. Note that when such difference is or approaches zero, this embodiment becomes more similar to prior embodiments described above. If processor 100 decides YES in step 219, that significant data 
the second data unit having at least one field-value stored in at least one field which differs from a corresponding field-value stored in at least one corresponding field of the first data unit; (Kho, see figs. 3A-4B; see col. 4, lines 51-67 where computes 218 a difference between captured data and corresponding data in FIFO. Processor 100 determines 219 whether the difference is significant, preferably according to preselected tuning parameters. Note that when such difference is or approaches 60 zero, this embodiment becomes more similar to prior embodiments described above. If processor 100 decides YES in step 219, that significant data difference, then packet is filled 220 with data. Otherwise, if processor 100 decides NO in step 219, that insignificant data difference, then 65 packet is filled 221 with FIFO index and difference data. Packet processing performance is improved by flushing from FIFO non-relevant data before relevant data)
in response to such an identification, creating a third data unit comprising at least one field containing a field-value indicative of the first data unit and at least one field containing an indication of the at least one field-value which differs from the corresponding field-value stored in the corresponding field of the first data unit; and (Kho, see figs. 3A-4B; see col. 4, lines 51-67 where computes 218 a difference between captured data and corresponding data in FIFO...If processor 100 decides YES in step 219, that significant data difference, then packet is filled 220 with data...If processor 100 
sending the first data unit and the third data unit from the local area network for local area network performance analysis at a remote network diagnostic device in the communications network outside the local area network. (Kho, see figs. 3A-4B; see col. 5, lines 1-19 where Then, packet is sent 223 by processor 100 to processor 101 over network [C]...transmitted packet is received from network [C], and unpacked...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Hassan and Kho to provide the technique of calculating a data-unit-value for each of the plurality of data units, the data-unit-value for a data unit being calculated according to a predetermined function of one or more field-values stored in one or more of the fields in the data unit, identifying a first data unit and a second data unit from the plurality of data units as being similar according to predetermined criteria in dependence on a comparison of respective data-unit-values, the second data unit having at least one field-value stored in at least one field which differs from a corresponding field-value stored in at least one corresponding field of the first data unit, creating a third data unit comprising at least one field containing a field-value indicative of the first data unit and at least one field containing an indication of the at least one field-value which differs from the corresponding field-value stored in the corresponding field of the first data unit and sending the first data unit and the third data unit from the local area network for local area network performance analysis at a remote network diagnostic device in the communications network outside the local area network of Kho in the system of Hassan in order to reduce the cost for reducing network 

Regarding claim 2, Hassan-Kho teaches wherein the local area network diagnostic data obtained in respect of the local area network comprises a plurality of packets conforming to a predetermined version of a network protocol. (Hassan, see fig. 1; see paragraph 0032 where Packets transmitted across the network tunnels are encrypted according to the IPSec protocol suite by a VPN client of the home router 102 or of a device 114 of the home network 104 and the network...tunnels 108 are thus considered IPSec tunnels. In other embodiments, Secure Socket Layer (SSL) or Transport Layer Security (TLS) may be used in place of or in addition to the IPSec protocol)

Regarding claim 3, Hassan-Kho teaches wherein the local area network diagnostic data obtained in respect of the local area network comprises a plurality of packets conforming to a predetermined wireless networking protocol. (Hassan, see fig. 1; see paragraph 0021 where Communications between the devices 114 of the home network 104 may be wired, wireless…; see paragraph 0024 where Wi-Fi connections…; see paragraph 0062 where the device 114 utilizes a wireless interface, such as a Wi-Fi, Bluetooth, Wi-Max, or DECT interface to contact and connect to the home router 102...)

Regarding claim 5, Hassan-Kho teaches further comprising: identifying a plurality of sets of data units from the local area network diagnostic data obtained in respect of 
the second data unit of a set having at least one field-value stored in at least one field which differs from a corresponding field-value stored in at least one corresponding field of the first data unit of the set; (Kho, see figs. 3A-4B; see col. 4, lines 51-67 where computes 218 a difference between captured data and corresponding data in FIFO. Processor 100 determines 219 whether the difference is significant, preferably according to preselected tuning parameters. Note that when such difference is or approaches 60 zero, this embodiment becomes more similar to prior embodiments described above. If processor 100 decides YES in step 219, that significant data difference, then packet is filled 220 with data. Otherwise, if processor 100 decides NO in step 219, that insignificant data difference, then 65 packet is filled 221 with FIFO index and difference data. Packet processing performance is improved by flushing from FIFO non-relevant data before relevant data)

sending updated local area network diagnostic data from the local area network for local area network performance analysis at a remote network diagnostic device in the communications network outside the local area network, the updated local area network diagnostic data comprising the first data unit of each set and the third data unit created in respect thereof. (Kho, see figs. 3A-4B; see col. 5, lines 1-19 where Then, packet is sent 223 by processor 100 to processor 101 over network [C]...transmitted packet is received from network [C], and unpacked...)
The motivation regarding to the obviousness to claim 1, with respect to the combination of Hassan and Kho, is also applied to claim 5.
	
Regarding claim 6, Hassan-Kho teaches wherein calculating a data-unit-value for a data unit comprises calculating the data-unit-value according to a predetermined function of one or more field-values stored in one or more of the fields in the data unit, (Kho, see figs. 3A-4B; see col. 4, lines 51-67 where computes 218 a difference between 
discounting one or more field-values stored in one or more other fields in the data unit. (Kho, see figs. 3A-4B; see col. 4, lines 51-67 where computes 218 a difference between captured data and corresponding data in FIFO. Processor 100 determines 219 whether the difference is significant, preferably according to preselected tuning parameters. Note that when such difference is or approaches zero, this embodiment becomes more similar to prior embodiments described above. If processor 100 decides YES in step 219, that significant data difference, then packet is filled 220 with data. Otherwise, if processor 100 decides NO in step 219, that insignificant data difference, then 65 packet is filled 221 with FIFO index and difference data. Packet processing performance is improved by flushing from FIFO non-relevant data before relevant data)
 	The motivation regarding to the obviousness to claim 1, with respect to the combination of Hassan and Kho, is also applied to claim 6.

Regarding claim 7, Hassan-Kho teaches wherein calculating a data-unit-value for a data unit comprises calculating the data-unit-value according to a predetermined 
The motivation regarding to the obviousness to claim 1, with respect to the combination of Hassan and Kho, is also applied to claim 7.

Regarding claim 11, Hassan-Kho teaches further comprising: receiving the first data unit and the third data unit at the remote network diagnostic device; (Kho, see figs. 3A-4B; see col. 5, lines 3-19 where transmitted packet is received from network [C], and unpacked 224 as before by processor 101 to obtain data content…determines 225 whether unpacked packet data is a FIFO index by checking typed instruction (or comparing against local corresponding FIFO). If processor 101 decides NO in step 225, that packet data is not a FIFO index, then such data is put 229 into front of FIFO. Otherwise, if processor 101 decides YES in step 225, that packet data is a FIFO index, 
inspecting the third data unit; and (Kho, see figs. 3A-4B; see col. 5, lines 3-19 where transmitted packet is received from network [C], and unpacked 224 as before by processor 101 to obtain data content…determines 225 whether unpacked packet data is a FIFO index by checking typed instruction ( or comparing against local corresponding FIFO). If processor 101 decides NO in step 225, that packet data is not a FIFO index, then such data is put 229 into front of FIFO. Otherwise, if processor 101 decides YES in step 225, that packet data is a FIFO index, then desired data is extracted 226 from FIFO correspondingly according to the index, and difference data is applied 227 to FIFO data to create new data)
in response to identifying the field-value therein indicative of the first data unit, generating a data unit corresponding to the second data unit in dependence on the at least one field containing an indication of the at least one field-value which differs from the corresponding field-value stored in the corresponding field of the first data unit. (Kho, see figs. 3A-4B; see col. 5, lines 3-19 where transmitted packet is received from network [C], and unpacked 224 as before by processor 101 to obtain data content…determines 225 whether unpacked packet data is a FIFO index by checking typed instruction ( or comparing against local corresponding FIFO). If processor 101 decides NO in step 225, that packet data is not a FIFO index, then such data is put 229 into front of FIFO. Otherwise, if processor 101 decides YES in step 225, that packet data is a FIFO index, then desired data is extracted 226 from FIFO correspondingly 
The motivation regarding to the obviousness to claim 1, with respect to the combination of Hassan and Kho, is also applied to claim 11.

Regarding claim 12, Hassan-Kho teaches further comprising: performing local area network performance analysis at the remote network diagnostic device in dependence on the received first data unit and on the generated data unit corresponding to the associated second data unit. (Kho, see figs. 3A-4B; see col. 5, lines 3-19 where transmitted packet is received from network [C], and unpacked 224 as before by processor 101 to obtain data content…determines 225 whether unpacked packet data is a FIFO index by checking typed instruction ( or comparing against local corresponding FIFO). If processor 101 decides NO in step 225, that packet data is not a FIFO index, then such data is put 229 into front of FIFO. Otherwise, if processor 101 decides YES in step 225, that packet data is a FIFO index, then desired data is extracted 226 from FIFO correspondingly according to the index, and difference data is applied 227 to FIFO data to create new data)
The motivation regarding to the obviousness to claim 1, with respect to the combination of Hassan and Kho, is also applied to claim 12. 

Regarding claim 14, Hassan-Kho teaches further comprising one or more modules in or associated with the local area network gateway device. (Hassan, see figs. 1-3b; see paragraph 0020 where home router 102 serves as a gateway to the service 

Claims 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (U.S. PGPub 2011/0125898) in view of Kho (U.S. Patent No. 6041351) further in view of Muddu et al. (U.S. PGPub 2017/0063886).

Regarding claim 4, Hassan-Kho teaches all the features of claim 1. However, Hassan-Kho does not explicitly teach wherein the local area network diagnostic data obtained in respect of the local area network comprises a plurality of Beacon packets, the plurality of Beacon packets being transmitted repeatedly after predetermined intervals.
Muddu teaches wherein the local area network diagnostic data obtained in respect of the local area network comprises a plurality of Beacon packets, the plurality of Beacon packets being transmitted repeatedly after predetermined intervals. (Muddu, see fig. 74; see paragraph 0622 where periodically transmit a beacon message ("beacon") to an external entity (e.g. a domain)…transmit beacons to a static domain because that domain can be quickly identified and blacklisted by existing network security solutions)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Hassan-Kho and Muddu to provide the technique of a plurality of Beacon packets, the plurality of Beacon packets being transmitted 

Regarding claim 9, Hassan-Kho teaches all the features of claim 1. However, Hassan-Kho does not explicitly teach further comprising: inspecting respective data units of the plurality of the data units whereby to determine a data unit type or sub-type for the respective data units from a plurality of possible data unit types or sub-types,
the calculating of a data-unit-value for each of the plurality of data units of the particular data unit type or sub-type comprising calculating the data-unit-values according to a predetermined function selected in dependence on the data unit type or the sub-type.
Muddu teaches further comprising: inspecting respective data units of the plurality of the data units whereby to determine a data unit type or sub-type for the respective data units from a plurality of possible data unit types or sub-types, (Muddu, see fig. 74; see paragraph 0670 where analyzes the machine-generated traffic...the beacon data 7470 can also include a type of the connection request, e.g., a GET or POST, and URI of the destination. The anomaly detection module 7435 compares the beacon data 7470 with any of the known group types (also referred to as "beacon types") that are identified as likely to be anomalous to determine whether the machine-generated traffic is anomalous; see paragraph 0673 where compares the beacon data 7470 with the beacon types in the memory cache 7440 to determine if the beacon data 7445 matches with any of the beacon types in the memory cache 7440. If the beacon 
the calculating of a data-unit-value for each of the plurality of data units of the particular data unit type or sub-type comprising calculating the data-unit-values according to a predetermined function selected in dependence on the data unit type or the sub-type. (Muddu, see fig. 74; see paragraph 0670 where analyzes the machine-generated traffic...the beacon data 7470 can also include a type of the connection request, e.g., a GET or POST, and URI of the destination. The anomaly detection module 7435 compares the beacon data 7470 with any of the known group types (also referred to as "beacon types") that are identified as likely to be anomalous to determine whether the machine-generated traffic is anomalous; see paragraph 0673 where compares the beacon data 7470 with the beacon types in the memory cache 7440 to determine if the beacon data 7445 matches with any of the beacon types in the memory cache 7440. If the beacon data 7445 matches with any of the beacon types, e.g., beacon type C, the anomaly detection module 7435 adds the beacon data 7445 to the beacon type C)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Hassan-Kho and Muddu to provide the technique of inspecting respective data units of the plurality of the data units whereby to determine a data unit type or sub-type for the respective data units from a plurality of possible data unit types or sub-types and calculating the data-unit-values according to a predetermined function selected in dependence on the data unit type or the sub-type of 

Regarding claim 10, Hassan-Kho teaches all the features of claim 1. However, Hassan-Kho does not explicitly teach further comprising: inspecting respective data units of the plurality of the data units whereby to determine a data unit type or sub-type for the respective data units from a plurality of possible data unit types or sub-types,
the identifying the first data unit and the second data unit from the plurality of data units as being similar comprising identifying the first data unit and the second data unit as being similar in dependence on a comparison of their respective data-unit-values using a comparison algorithm selected in dependence on the data unit type or the sub-type.
Muddu teaches further comprising: inspecting respective data units of the plurality of the data units whereby to determine a data unit type or sub-type for the respective data units from a plurality of possible data unit types or sub-types, (Muddu, see fig. 74; see paragraph 0670 where analyzes the machine-generated traffic...the beacon data 7470 can also include a type of the connection request, e.g., a GET or POST, and URI of the destination. The anomaly detection module 7435 compares the beacon data 7470 with any of the known group types (also referred to as "beacon types") that are identified as likely to be anomalous to determine whether the machine-generated traffic is anomalous; see paragraph 0673 where compares the beacon data 7470 with the beacon types in the memory cache 7440 to determine if the beacon data 7445 matches with any of the beacon types in the memory cache 7440. If the beacon 
the identifying the first data unit and the second data unit from the plurality of data units as being similar comprising identifying the first data unit and the second data unit as being similar in dependence on a comparison of their respective data-unit-values using a comparison algorithm selected in dependence on the data unit type or the sub-type. (Muddu, see fig. 74; see paragraph 0670 where analyzes the machine-generated traffic...the beacon data 7470 can also include a type of the connection request, e.g., a GET or POST, and URI of the destination. The anomaly detection module 7435 compares the beacon data 7470 with any of the known group types (also referred to as "beacon types") that are identified as likely to be anomalous to determine whether the machine-generated traffic is anomalous; see paragraph 0673 where compares the beacon data 7470 with the beacon types in the memory cache 7440 to determine if the beacon data 7445 matches with any of the beacon types in the memory cache 7440. If the beacon data 7445 matches with any of the beacon types, e.g., beacon type C, the anomaly detection module 7435 adds the beacon data 7445 to the beacon type C)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Hassan-Kho and Muddu to provide the technique of inspecting respective data units of the plurality of the data units whereby to determine a data unit type or sub-type for the respective data units from a plurality of possible data unit types or sub-types and  identifying the first data unit and the second data unit as being similar in dependence on a comparison of their respective data-unit-values using a comparison algorithm selected in dependence on the data unit type or the sub-type of .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (U.S. PGPub 2011/0125898) in view of Kho (U.S. Patent No. 6041351) further in view of Zhang et al. (U.S. PGPub 2016/0149788).

Regarding claim 8, Hassan-Kho teaches all the features of claim 1. However, Hassan-Kho does not explicitly teach wherein calculating a data-unit-value for a data unit comprises calculating the data-unit-value according to a predetermined hash-function of one or more field-values stored in one or more of the fields in the data unit.
Zhang teaches wherein calculating a data-unit-value for a data unit comprises calculating the data-unit-value according to a predetermined hash-function of one or more field-values stored in one or more of the fields in the data unit. (Zhang, see figs. 3A and 3B; see paragraphs 0007 and 0009 where applying a hash function to the sequence of packets of the data flow to generate a set of hash values for the sequence of packets, and sending the set of hash values and a set of timestamps for the sequence of packets to the controller to determine delay and loss across a service of the in-line service chain...; see paragraph 0071 where (1) record arrival times of a sequence of packets (e.g., 200 packets) belonging to the desired flow at both ends of the measurement switches, (2) apply a hash function to these selected packets to encode the full packet into a fixed number of bits at any switch where the measurement 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Hassan-Kho and Zhang to provide the technique of  calculating the data-unit-value according to a predetermined hash-function of one or more field-values stored in one or more of the fields in the data unit of Zhang in the system of Hassan-Kho in order to provide efficiency, flexibility, scalability and openness in directing traffic through a network (Zhang, see paragraphs 0039-0040). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443